Citation Nr: 1118311	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  09-44 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for the service connected mitral valve prolapse, currently evaluated as 10 percent disabling, to include whether a separate rating is warranted for chest pain.

2.  Entitlement to service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service from September 1988 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2008, September 2009 and August 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), located in Nashville, Tennessee.

In December 2010, the Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge.

The Board has recharacterized the case caption above, to include within the heart disability increased rating claim, a determination as to whether a separate disability exists manifested by chest pain.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks a rating in excess of 10 percent for her service-connected mitral valve prolapse.  The most recent VA examination was in March 2010; however, the evidence collected at the December 2010 Board hearing establishes the Veteran's basis for seeking an increase.  Throughout the appeal, including at the hearing, she has suggested that her heart disorder rating should be increased due to chest pain.  She has also suggested that there may be a separate disability manifested by chest pain, and that this separate disability is proximately due to the service-connected mitral valve prolapse.  While the March 2010 VA heart examiner discussed the current severity of mitral valve prolapse, and the March 2010 VA neurological examiner determined that the Veteran's chest pain is related to her mitral valve prolapse, there has been no determination as to whether the chest pain is a manifestation of the already service-connected heart condition, or whether there is a separate disability manifested by chest pain that is proximately due to the mitral valve prolapse.  Also, if the chest pain is a manifestation of the already service-connected disorder, then it should be determined whether that is indicative of a worsening of the disability.  Because these questions are unanswered, a remand is necessary to afford the Veteran an updated VA examination to assess the current severity of the disability and/or disabilities at issue.  38 C.F.R. § 3.159(c)(4).  

Also, as to the Veteran's claim of service connection for fibromyalgia, the RO denied service connection in an August 2010 rating decision.  At the December 2010 hearing, the Veteran expressed her disagreement with that denial and her intent to appeal.  See hearing transcript at page 5.  Not surprisingly, to date, the RO has not issued her a pertinent Statement of the Case (SOC).  Accordingly, the matter must be remanded.  See Manlincon v. West, 12 Vet. App. 238 (1999).

On remand, the RO must also ensure that all pertinent outstanding VA and private records are associated with the claims folder.  38 C.F.R. § 3.159(c)(1) (2010).

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent outstanding private and/or VA records with the claims folder, afford the Veteran the appropriate VA examination to determine the nature and etiology of any current disability related to the Veteran's heart, to include an assessment of the current severity of the service-connected mitral valve prolapse, as well as a determination as to whether the Veteran's chest pain is a manifestation of the mitral valve prolapse, or a manifestation of a separate disability.  If the chest pain is related to a separate identifiable disability, then the examiner should opine as to whether that separate disability is as likely as not due to, or aggravated by, the service-connected mitral valve prolapse.  The claims folder must be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  A complete rationale for any conclusions should be set forth in a legible report.

2.  Issue the Veteran an SOC addressing the issue of entitlement to service connection for fibromyalgia, to include notification of the need to timely file a Substantive Appeal to perfect her appeal on this issue.  

3.  Readjudicate the appeal.  If the benefits sought on appeal remain denied, the Veteran and her representative should be issued a Supplemental Statement of the Case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

